Notice of Allowance
Response to Arguments
Applicant’s arguments and amendments, filed 7/22/21, and the current amendments overcome the rejections of the claims under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 103. Therefore these rejections have been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 7/29/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,439,835 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The nonstatutory double patenting rejection of the claims has been withdrawn in view of the Terminal Disclaimer. 

Interview Summary 
A proposed amendment was submitted for Applicant's consideration. The Examiner suggested Applicant to amend the claims as shown in the Examiner's Amendment below in order to overcome all pending issues and place the application in condition for allowance. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Kevin P. Rollins (Reg. No. 64,260) on 7/30/21.

In The Claims
Please amend the claims as follows:

1.	(Previously Presented) In a digital medium environment, a method implemented by at least one computing device, the method comprising:
receiving, by the at least one computing device, presentation content via a presentation stream and audio content via an audio stream, the presentation content having presentation time stamps synchronized with audio time stamps of the audio content;
generating, by the at least one computing device, sign language content by converting audio in the audio content received via the audio stream into sign language;
assigning, by the at least one computing device, the audio time stamps of the audio content as sign language time stamps to sign language segments of the sign language content; 
synchronizing, by the at least one computing device, the sign language content with the presentation content based on duration differences between the sign language segments and corresponding audio segments of the audio content; and 
outputting, by the at least one computing device, the sign language content as synchronized with the presentation content and including delays interspersed between the corresponding audio segments.

2.	(Previously Presented) The method of claim 1, wherein the presentation stream and the audio stream are received via a network.

3.	(Previously Presented) The method of claim 1, wherein synchronizing the sign language content with the presentation content includes adding a delay to the presentation content.

4.	(Previously Presented) The method of claim 1, wherein generating the sign language content includes adding a delay to the sign language content.

5.	(Previously Presented) The method of claim 1, wherein generating the sign language content includes using a translation library to convert words or phrases in the audio content into the sign language.

6.	(Previously Presented) The method of claim 1, further comprising presenting a notification to adjust a speed of an online conference to account for duration differences between segments of the presentation content and corresponding segments of the sign language segments.

7.	(Previously Presented) The method of claim 1, wherein generating the sign language content includes displaying an avatar to execute sign actions of the sign language.

8.	(Previously Presented) The method of claim 1, further comprising storing the sign language content as synchronized with the presentation content for subsequent user access.

9.	(Original) The method of claim 1, wherein the presentation content includes one or more of a slide presentation, a software demonstration, a video, or a screen share.

10.	(Currently Amended) In a digital medium environment, a method implemented by at least one computing device, the method comprising:
receiving, by the at least one computing device, presentation content via a presentation stream and audio content via an audio stream, the presentation content having presentation time stamps synchronized with audio time stamps of the audio content;
generating, by the at least one computing device, sign language content by converting audio in the audio content using a translation library to convert words or phrases in the audio content to sign language; 
assigning, by the at least one computing device, sign language time stamps to sign language segments of the sign language content based on the audio time stamps;
synchronizing, by the at least one computing device, the sign language content with the presentation content based on duration differences between the sign language segments and corresponding audio segments of the audio content; and
outputting, by the at least one computing device, the sign language content as synchronized with the presentation content and including delays interspersed between the corresponding audio segments.

11.	(Previously Presented) The method of claim 10, further comprising assigning time stamps to sign actions of the sign language based on times of the words or phrases in the audio content.

12.	(Previously Presented) The method of claim 10, wherein synchronizing the sign language content with the presentation content includes adding a delay to the sign language content.

13.	(Previously Presented) The method of claim 10, wherein synchronizing the sign language content with the presentation content includes adding a delay to the presentation content.

14.	(Previously Presented) The method of claim 10, wherein the translation library includes spoken words and phrases from a spoken language along with sign language signs that correspond to the spoken words or phrases.

15.	(Previously Presented) The method of claim 10, wherein the sign language content includes an avatar to execute sign actions of the sign language.

16.	(Currently Amended) In a digital medium environment, a system comprising:
means for receiving presentation content via a presentation stream and audio content via an audio stream, the presentation content having presentation time stamps synchronized with audio time stamps of the audio content;
means for generating sign language content by converting audio in the audio content received via the audio stream into sign language;
means for assigning the audio time stamps of the audio content as sign language time stamps to sign language segments of the sign language content;
means for synchronizing the sign language content with the presentation content based on duration differences between the sign language segments and corresponding audio segments of the audio content ; and
means for outputting the sign language content as synchronized with the presentation content and including delays interspersed between the corresponding audio segments.

17.	(Previously Presented) The system of claim 16, wherein the presentation stream and the audio stream are received separately via a network.

18.	(Previously Presented) The system of claim 16, wherein synchronizing the sign language content with the presentation content includes adding a delay to the presentation content.

19.	(Previously Presented) The system of claim 16, wherein synchronizing the sign language content with the presentation content includes adding a delay to the sign language content.

20.	(Previously Presented) The system of claim 16, wherein generating the sign language content includes means for using a translation library to convert words or phrases in the audio content into the sign language.

--

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record does not disclose with respect to the independent claims, outputting, by the at least one computing device, the sign language content as synchronized with the presentation content and including delays interspersed between the corresponding audio segments. When considered as a whole, these limitations in combination with the other limitations, overcome the prior art of record. Therefore the claims are allowed.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ranodhi N. Serrao

/RANODHI SERRAO/Primary Examiner, Art Unit 2444